NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0035n.06

                                           No. 21-3271

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Jan 24, 2022
                                                                             DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff-Appellee,                       )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
 v.                                               )   NORTHERN DISTRICT OF OHIO
                                                  )
 LEANDRA MARRIO CHISHOLM, JR.,                    )
                                                  )
        Defendant-Appellant.                      )
                                                  )

Before: SUTTON, Chief Judge; CLAY and McKEAGUE, Circuit Judges.

       CLAY, Circuit Judge. Defendant Leandra Chisholm Jr. pleaded guilty to three counts:

interfering with commerce by robbery under 18 U.S.C. § 1951(a) (the “Hobbs Act”); brandishing

a firearm in connection with a crime of violence under § 924(c)(1)(A)(ii); and possessing a firearm

as a convicted felon under §§ 922(g)(1) and 924(a)(2). The district court sentenced him to

65 months’ imprisonment for the Hobbs Act robbery and felon-in-possession charges—with those

sentences running concurrently. He received 84 additional months for brandishing a firearm

in connection with a crime of violence. Chisholm now appeals his Hobbs Act conviction and his

65-month sentence. For the reasons set forth below, we AFFIRM Chisholm’s conviction and

sentence.

                                        BACKGROUND

I.     Factual Background

       On June 22, 2020, Defendant Leandra Chisholm robbed an AT&T store in Solon, Ohio.

According to the store clerk, Chisholm entered the store wearing a mask and carrying a backpack.
No. 21-3271, United States v. Chisholm

He pulled a pistol out of his backpack, pointed it at the store clerk, and demanded that she open

the store’s safe. At first, the clerk fell to the ground, but Chisholm yanked her back up. As the

clerk walked with Chisholm towards the back room where the safe was kept, Chisholm kissed her

on the mouth. The clerk opened the safe and put twenty-five iPhones into Chisholm’s bag.

Chisholm then tied the clerk’s hands behind her back with zip ties. He told her to stay in the back

room for thirty minutes or else he would come back and shoot her.

       A tracking device on the stolen phones led the police to Chisholm’s car. Police searched

the car and found a backpack with twenty-four of the stolen iPhones. They also found an unloaded

.45 caliber pistol, zip ties, and a mask matching the description of the one that the robber used.

       After his arrest, police interviewed Chisholm. Chisholm admitted that he robbed the

AT&T store but disputed some details about the event. According to Chisholm, he never pointed

the gun at the clerk, he just showed it to her. He said that he could tell the clerk was scared, so he

told her to give him a hug and kiss “just to show he wasn’t going to hurt her.” (Presentence Report,

R. 17, Page ID # 75.) He also said that he made the clerk zip tie her own hands.

       Chisholm admitted that the iPhones were manufactured outside of Ohio and had moved in

interstate commerce. Police recovered all but one of the stolen phones. The single missing phone

was valued at $1000.

II.    Procedural Background

       A grand jury indicted Chisholm on three counts: interference with commerce by threats of

violence under the Hobbs Act, 18 U.S.C. § 1951(a)–(b); brandishing a firearm in connection with

a crime of violence under § 924(c)(1)(A)(ii); and possessing a firearm as a convicted felon under

§§ 922(g)(1) and 924(a)(2). Chisholm pleaded guilty. He did not enter into a written plea




                                                -2-
No. 21-3271, United States v. Chisholm

agreement because he wanted to preserve his “ability to argue for any downward departure or

variance” at the sentencing stage. (Plea Hr’g Tr., R. 31, Page ID # 143.)

       The Presentence Report calculated Chisholm’s offense level and criminal history category

for his Hobbs Act robbery and felon-in-possession counts. After subtracting points for cooperating

with the police and accepting responsibility, Chisholm’s total offense level was 19 points.

Chisholm had a criminal history category of V.         He had six juvenile offenses, four adult

misdemeanors, and eight adult felony convictions. The Presentence Report thus concluded that

the sentencing Guideline range was 57 to 71 months of imprisonment. As to his personal

circumstances, the Presentence Report noted that Chisholm was physically and sexually abused as

a child. He grew up in an area where drugs and gun violence were rampant, and he started using

drugs when he was 12 years old. As a child, Chisholm was diagnosed with depression, bipolar

disorder, and attention deficit hyperactivity disorder (“ADHD”). Later in life, he was diagnosed

with post-traumatic stress disorder (“PTSD”). Chisholm did not file any written objections to the

Presentence Report.    Chisholm’s sentencing memorandum asked the court to “consider his

personal characteristics” when selecting the sentence. (Sentencing Mem., R. 20, Page ID # 105.)

In his letter to the court, Chisholm stated that he “deserve[d] some time for [his] wrongdoing, but

not as much time as there [sic] asking [him] to take.” (Id. at Page ID # 106.)

       The district court reviewed the Presentence Report, Chisholm’s sentencing memorandum,

and his letter before holding a sentencing hearing on March 9, 2021. After neither party objected

to the findings in the Presentence Report, the court adopted the Report. The court restated the

Guidelines range of 57 to 71 months. Chisholm did not object. Before the parties gave their oral

arguments, the judge said that she did “not intend to depart or vary from the guideline range




                                               -3-
No. 21-3271, United States v. Chisholm

because neither a departure or a variance is warranted under these facts.” (Sentencing Hr’g Tr.,

R. 32, Page ID # 164.)

       After hearing arguments, the court imposed a mid-range sentence of 65 months’

imprisonment for each of the two counts—Hobbs Act robbery and felon-in-possession—to run

concurrently. The court also sentenced Chisholm to 84 months’ imprisonment for brandishing a

weapon while committing a crime of violence, to run consecutively.1 Thus, Chisholm received a

total of 149 months’ imprisonment. The court gave counsel an opportunity to object to this

sentence, but Chisholm’s counsel did not raise any objections. Chisholm now appeals his

conviction for Hobbs Act robbery and his sentence.

                                          DISCUSSION

A. Hobbs Act Robbery Conviction

       Chisholm first argues that there is no “factual basis” to support his guilty plea for Hobbs

Act robbery, as required under Federal Rule of Criminal Procedure 11. Chisholm did not raise

this argument before the district court. “We review violations of Rule 11 for plain error if the

defendant did not object before the district court.” United States v. Lalonde, 509 F.3d 750, 759

(6th Cir. 2007) (citing United States v. Murdock, 398 F.3d 491, 496 (6th Cir. 2005)).2

       Rule 11(b)(3) provides that, “[b]efore entering judgment on a guilty plea, the court must

determine that there is a factual basis for the plea.” “The purpose of this rule is ‘to protect a

defendant who is in the position of pleading voluntarily with an understanding of the nature of the

charge but without realizing that his conduct does not actually fall within the charge.’” Lalonde,



       1
           Chisholm did not appeal this conviction.
       2
         To the extent that Chisholm frames this issue as a constitutional challenge, the standard
of review is still plain error. See United States v. Bacon, 884 F.3d 605, 610 (6th Cir. 2018) (quoting
United States v. Dedman, 527 F.3d 577, 591 (6th Cir. 2008)).

                                                -4-
No. 21-3271, United States v. Chisholm

509 F.3d at 762 (quoting McCarthy v. United States, 394 U.S. 459, 467 (1969)). Chisholm argues

that there is no factual basis for his plea because a “single, run-of-the-mill robbery of a retail store”

cannot meet the “affects commerce” element under the Hobbs Act. (Def. Br. at 10.) As Chisholm

himself admits, our precedents foreclose this argument.

        The Hobbs Act provides that:

        Whoever in any way or degree . . . affects commerce or the movement of any article
        or commodity in commerce, by robbery . . . shall be fined under this title or
        imprisoned not more than twenty years, or both.

18 U.S.C. § 1951(a). The Act broadly defines “commerce” to include interstate commerce “and

all other commerce over which the United States has jurisdiction.” Id. § 1951(b)(3). Thus, to

determine the scope of the “affects commerce” element, we look to cases that define Congress’s

powers under the Commerce Clause. Taylor v. United States, 579 U.S. 301, 306 (2016). As

relevant to the Hobbs Act, Congress can regulate activities that “substantially affect interstate

commerce in the aggregate, even if their individual impact on interstate commerce is minimal.”

Id. (citing Wickard v. Filburn, 317 U.S. 111, 125 (1942)). When the defendant robs a business,

then “the government must prove only that a robbery has a de minimis effect on interstate

commerce in order to satisfy the jurisdictional requirement of the Hobbs Act.” United States v.

Baylor, 517 F.3d 899, 901 (6th Cir. 2008) (citing United States v. Smith, 182 F.3d 452, 456 (6th

Cir. 1999)).

        Chisholm starts by urging us to abandon the de minimis test because it allegedly conflicts

with the Supreme Court’s Commerce Clause cases. Chisholm points to United States v. Morrison,

529 U.S. 598 (2000), and United States v. Lopez, 514 U.S. 549 (1995), as proof that the de minimis

test is no longer good law. But we have repeatedly upheld the de minimis standard even in the

wake of Morrison and Lopez. Baylor, 517 F.3d at 902. Therefore, the district court should have



                                                  -5-
No. 21-3271, United States v. Chisholm

accepted Chisholm’s guilty plea if the facts showed that robbing the AT&T store had a de minimis

effect on interstate commerce.

        Chisholm next suggests that robbing a single retail store does not met even the de minimis

test. According to Chisholm, “[t]here needs to be something more than the stolen goods being

shipped to the retail store from another state.” (Def. Br. at 22.) But we have held just the opposite.

Robbing a business that buys or sells goods across state lines satisfies the Hobbs Act’s “affects

commerce” requirement. See United States v. Sanders, No. 20-3963, 2021 WL 4787226, at *3

(6th Cir. Oct. 14, 2021). As explained in Sanders:

        A few examples show the minimal connection that suffices in this business context.
        The robbery of a Chattanooga bar satisfied this commerce element because the bar
        bought alcohol from a Georgia distributor and served Atlanta customers. United
        States v. Davis, 473 F.3d 680, 683–84 (6th Cir. 2007) . . . . Likewise, the robbery
        of a Little Caesars in Cleveland sufficed because the store purchased its flour from
        Minnesota, its pizza sauce from California, and its cheese from Wisconsin. See
        United States v. Baylor, 517 F.3d 899, 903 (6th Cir. 2008) . . . . Similarly, the
        robbery of a Family Dollar Store’s cash register satisfied the commerce element
        because this Memphis store sold goods originating from outside Tennessee. United
        States v. Frazier, 414 F. App’x 782, 782–83 (6th Cir. 2011).

Id. at *3.3

        Chisholm does not dispute that he stole iPhones from an AT&T store. Nor does he dispute

that those phones were manufactured outside of Ohio and later moved in interstate commerce.



        3
          To the extent that Chisholm also argues that the Hobbs Act is void for vagueness, this
argument lacks merit. As this passage from Sanders shows, this Court has defined the contours of
the “affects commerce” element in the Hobbs Act with sufficient clarity to put ordinary people on
notice of what it covers and to prevent arbitrary enforcement. See United States v. Bowker, 372
F.3d 365, 380 (6th Cir. 2004) (quoting City of Chicago v. Morales, 527 U.S. 41, 56 (1999)),
vacated on other grounds, 543 U.S. 1182 (2005); see also United States v. Lanier, 520 U.S. 259,
267 (1997) (stating that the touchstone of notice is whether the statute itself or as interpreted by
courts makes clear that the defendant’s conduct was prohibited). Other circuits confronting this
question have found that the “affects commerce” element is not unconstitutionally vague. See
United States v. Rodriguez, 360 F.3d 949, 954 (9th Cir. 2004); United States v. Cordero, 166 F.3d
334, 1998 WL 852013, at *3 (4th Cir. 1998) (table). Especially on plain error review, we do not
disagree.

                                                -6-
No. 21-3271, United States v. Chisholm

Rather, Chisholm points out that police recovered twenty-four of the twenty-five phones. He

believes that stealing one phone valued at $1000 has no economic impact because the cell phone

market is a “several billion dollar a year industry.” (Def. Br. at 19.) This argument is factually

and legally flawed. Factually, Chisholm walked away from the store with twenty-five phones,

amounting to $25,000 of merchandise. Still, his point remains that even $25,000 is a drop in the

bucket when it comes to the cell phone market. However, relatively insignificant amounts can

meet the “affects commerce” requirement because, in the aggregate, robbing businesses has a

substantial effect on interstate commerce. See Baylor, 517 F.3d at 901. Indeed, we have affirmed

convictions under the Hobbs Act when the defendants stole far smaller amounts. See Sanders,

2021 WL 4787226, at * 4 ($128 from a small loan servicing office); Frazier, 414 F. App’x at 783

($300 from a hotel). Therefore, the district court did not plainly err in finding that there was a

sufficient factual basis to support Chisholm’s guilty plea for Hobbs Act robbery.

B. 65-Month Sentence

       We review sentencing decisions for reasonableness. United States v. Young, 847 F.3d 328,

370 (6th Cir. 2017) (citing Gall v. United States, 552 U.S. 38, 51 (2007)). “A review for

reasonableness has both procedural and substantive components.” Id. (citing Gall, 552 U.S. at

51). Chisholm challenges his sentence on both fronts.

   1. Substantive Reasonableness

       Chisholm’s sentence was substantively reasonable.            We review the substantive

reasonableness of a sentence “under a deferential abuse-of-discretion standard.” Gall, 552 U.S. at

41. “To be substantively reasonable, the sentence ‘must be proportionate to the seriousness of the

circumstances of the offense and offender, and sufficient but not greater than necessary, to comply

with the purposes of [18 U.S.C.] § 3553(a).’” United States v. Sexton, 894 F.3d 787, 797 (6th Cir.



                                               -7-
No. 21-3271, United States v. Chisholm

2018) (quoting United States v. Vowell, 516 F.3d 503, 512 (6th Cir. 2008)). Section 3553(a) sets

out several factors that a sentencing court should consider, including “the nature and circumstances

of the offense,” “the history and characteristics of the defendant,” and “the need for the sentence

imposed.” 18 U.S.C § 3553(a)(1)–(2). “A sentence may be considered substantively unreasonable

when the district court selects a sentence arbitrarily, bases the sentence on impermissible factors,

fails to consider relevant factors, or gives an unreasonable amount of weight to any pertinent

factor.” Sexton, 894 F.3d at 797 (quoting United States v. Conatser, 514 F.3d 508, 520 (6th Cir.

2008)). “[A] sentence that is within the advisory guidelines range . . . is accorded a rebuttable

presumption of reasonableness.” United States v. Melton, 782 F.3d 306, 313 (6th Cir. 2015)

(quoting United States v. Kirchhof, 505 F.3d 409, 414 (6th Cir. 2007)).

       Chisholm argues that his sentence was substantively unreasonable because the district court

gave too much weight to his criminal history and not enough weight to his personal circumstances.

He believes that his criminal history was not as severe as the district court made it seem. First, he

highlights Ohio’s felony classification system, whereby convictions carrying six to twelve month

sentences are classified as felonies. Second, he argues that his past crimes never led to any serious

injuries, nor were his convictions for particularly violent offenses. Thus, he believes that the

district court should have given more weight to his “tragic personal history” than his criminal

history. (Def. Br. at 25–26.) Those personal circumstances include his history of childhood

physical and sexual abuse, his early-age drug dependency, and his various mental health diagnoses.

       “However, ‘the manner in which a district court chooses to balance the applicable

sentencing factors is beyond the scope of the Court’s review.’” Sexton, 894 F.3d at 797 (quoting

United States v. Adkins, 729 F.3d 559, 571 (6th Cir. 2013)). “And ‘[w]here a district court

explicitly or implicitly considers and weighs all pertinent factors, a defendant clearly bears a much



                                                -8-
No. 21-3271, United States v. Chisholm

greater burden in arguing that the court has given an unreasonable amount of weight to any

particular one.’” Id. (quoting Adkins, 729 F.3d at 571).

       The sentencing judge walked through the § 3553(a) factors before selecting a mid-range

sentence. The court first highlighted the serious nature of the offense, describing how Chisholm

pointed a gun at a store clerk, threatened her, zip tied her hands together, physically assaulted her

by kissing her, and stole twenty-five phones. As to his criminal history, the court noted that he

had a long history of criminal conduct beginning when he was 15. Chisholm had six juvenile

adjudications, four misdemeanor convictions, and eight felony convictions. Three of those crimes

were violent, including various firearm and domestic violence offenses.

       The court also considered mitigating factors. It acknowledged that Chisholm cooperated

with police and considered Chisholm’s personal circumstances, stating:

       Now, the court does acknowledge that he was exposed to drugs and violence as a
       child. He reported experiencing physical abuse from his father age five to age seven
       and sexual abuse from his uncle from age five to age ten. He does have a history
       of mental health treatment since the age of 12, and he has been diagnosed with a
       number of mental health disorders. He has used marijuana since the age of 12 and
       Codeine since the age of 15. He, too, used alcohol, as well.

(Sentencing Hr’g Tr., R. 32, Page ID ## 174–75.) But the court still found that a mid-range

sentence was “necessary to protect the public and reflect the seriousness of the offense.” (Id. at

Page ID # 175.) Balancing the factors in this manner was not an abuse of discretion, and Chisholm

has not overcome the presumption of reasonableness afforded to his mid-range sentence. See

United States v. Sherrill, 972 F.3d 752, 771 (6th Cir. 2020); Sexton, 894 F.3d at 797–98.

   2. Procedural Reasonableness

       Chisholm next argues that the district court procedurally erred by prematurely rejecting a

below-Guidelines sentence for his robbery and felon-in-possession convictions. “We generally

review both aspects of a district court’s sentencing decision under an abuse of discretion standard.”


                                                -9-
No. 21-3271, United States v. Chisholm

Sherrill, 972 F.3d at 768 (citing Gall, 552 U.S. at 51). “However, where a defendant fails to

appropriately preserve a procedural reasonableness argument, we review it for plain error only.”

Id. at 768–69 (citing United States v. Herrera-Zuniga, 571 F.3d 568, 578, 580 (6th Cir. 2009)).

To properly preserve a procedural-reasonableness argument, the defendant must object to the error

before the district judge—if given the opportunity to do so. See United States v. Adams, 873 F.3d

512, 517 n.1 (6th Cir. 2017). Chisholm did not raise his procedural-reasonableness argument at

any point during his sentencing hearing, when the alleged error occurred. Because the district

court asked Chisholm if he had any other objections at the end of the hearing, and Chisholm said

no, he did not preserve this argument. See Adams, 873 F.3d at 517 n.1. Therefore, we review the

procedural reasonableness of Chisholm’s sentence for plain error. See Sherrill, 972 F.3d at 768–

69. “Under the plain error standard of review, the defendant must show (1) there is error; (2) the

error was clear or obvious rather than subject to reasonable dispute; (3) it affected the defendant’s

substantial rights, which in the ordinary case means it affected the outcome of the district court

proceedings; and (4) it seriously affected the fairness, integrity or public reputation of judicial

proceedings.” United States v. Babcock, 753 F.3d 587, 590–91 (6th Cir. 2014) (quoting United

States v. Massey, 663 F.3d 852, 856 (6th Cir. 2011)).

       The district court did not make a plain procedural error. As summarized in United States

v. Bolds, 511 F.3d 568, 581 (6th Cir. 2007):

       [I]n reviewing sentences for procedural reasonableness we must ensure that the
       district court: (1) properly calculated the applicable advisory Guidelines range; (2)
       considered the other § 3553(a) factors as well as the parties’ arguments for a
       sentence outside the Guidelines range; and (3) adequately articulated its reasoning
       for imposing the particular sentence chosen, including any rejection of the parties’
       arguments for an outside-Guidelines sentence . . . .

       Before hearing oral argument, the judge announced that she “d[id] not intend to depart or

vary from the guideline range because neither a departure or a variance [was] warranted under


                                               - 10 -
No. 21-3271, United States v. Chisholm

these facts.” (Sentencing Hr’g Tr., R. 32, Page ID # 164.) Chisholm argues that this amounted to

plain error because the court “should have, at least, waited until hearing from Mr. Chisholm and

his counsel before determining that it would not vary from guidelines.” (Def. Br. at 30.) This

argument fails.

       To begin, Chisholm never asked for a downward departure or a variance. Admittedly, he

entered into an open plea agreement to preserve his “ability to argue for any downward departure

or variance” down the line. (Plea Hr’g Tr., R. 31, Page ID # 143.) But Chisholm made no such

argument in his sentencing memorandum—he merely asked the court to fully consider his personal

circumstances when fashioning an appropriate sentence. At the start of the sentencing hearing, the

judge said that she had reviewed the Presentence Report, Chisholm’s sentencing memorandum,

and a letter that Chisholm wrote to the court. The judge asked if either party had any objections

to the Presentence Report, which found that neither a departure nor a variance was warranted in

this case, Chisholm did not object, and the court adopted the Report. The court then stated that

the applicable Guidelines range was 57 to 71 months and again asked if there were any objections.

Again, Chisholm did not object. Only then did the district court say that it “d[id] not intend to

depart or vary from the guideline range.” (Sentencing Hr’g Tr., R. 32, Page ID # 164.)

       Once given an opportunity to be heard, Chisholm still did not request a departure or

variance, nor did he challenge the district court’s conclusion. Rather, counsel merely “ask[ed] the

court to consider that even a bottom end or a low end of the guideline range [was] a significant

period.” (Id. at Page ID # 171.) Even if the court jumped the gun by refusing to depart or vary

before hearing oral argument, this did not amount to plain error. The district court heard oral

arguments on the § 3553(a) factors, heard Chisholm’s allocution, explained why the § 3553(a)

factors led to a mid-range sentence, and asked the parties if they had any objections to the sentence.



                                                - 11 -
No. 21-3271, United States v. Chisholm

Once again, Chisholm did not object. The court was not required to consider Chisholm’s

“arguments for a sentence outside the Guidelines range” if he made no such arguments. Bolds,

511 F.3d at 581; see also United States v. Cooper, 739 F.3d 873, 883 (6th Cir. 2014) (“We have

never held . . . that a district court must depart downward from a guidelines-recommended

sentence.”). The district court adequately considered the §3553(a) factors and explained its

reasoning for a mid-range sentence. See United States v. Chiolo, 643 F.3d 177, 185 (6th Cir. 2011)

(quoting United States v. Gale, 468 F.3d 929, 940 (6th Cir. 2006)). Therefore, the court did not

plainly err by announcing that it would not depart or vary from the Guidelines range.

                                         CONCLUSION

       For these reasons, we AFFIRM Chisholm’s conviction and sentence.




                                              - 12 -